Name: Commission Regulation (EEC) No 3141/83 of 8 November 1983 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal
 Type: Regulation
 Subject Matter: EU finance; NA;  financial institutions and credit;  trade policy
 Date Published: nan

 No L 307/ 12 Official Journal of the European Communities 9 . 11 . 83 COMMISSION REGULATION (EEC) No 3141 /83 of 8 November 1983 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating . the costs of financing intervention measures comprising buying in , storage and disposal be reduced in the present circumstances to 8 % for the last two months of the exercise, taking into account the certain degree of flexibility shown recently by the capital markets of the Member States ; Whereas the Fund Committee has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3509/80 (2), and " in particular Article 3(2) thereof, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 1550/83 (4), and in particular Article 5 thereof, Whereas the interest rate currently valid was fixed at 9 % for 1983 by Commission Regulation (EEC) No 2723/82 0 ; Whereas, with a view to ensuring that the 1983 Community budget continues to be implemented under appropriate conditions, the interest rate should HAS ADOPTED THIS REGULATION : Article 1 The last sentence of Article 2 of Regulation (EEC) No 467/77 (6) is hereby replaced by the following : 'For the period 1 January 1981 to 31 October 1983 the rate of interest is 9 % .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970, p. 13 . (2 OJ No L 367, 31 . 12 . 1980 , p . 87 . (3) OJ No L 216, 5 . 8 . 1978 , p . 1 . (4) OJ No L 158 , 16 . 6 . 1983 , p . 9 . (Ã  OJ No L 289 , 13 . 10 . 1982, p . 10 . (6) OJ No L 62, 8 . 3 . 1977, p. 9 .